DETAILED ACTION
Claims 26–29 are currently pending in this Office action.  Claims 1–25 stand canceled.  Claim 28 is withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Inventions of claim 28 and of claims 26, 27, and 29 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a materially different process utilizing a different polyamide.  Alternatively, the process as claimed can be practiced using another and materially different apparatus, such as one having a different drawing apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Scope of the Elected Invention
The scope of the elected subject matter that will be examined and searched is as follows:
Claims 26, 27, and 29, drawn to an apparatus.

Drawings
The drawings were received on 01/21/2022.  These drawings are accepted.

Response to Arguments
	Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 	Concerning the rejection of claims 26–28 under 35 U.S.C. 102(a)(1) as being anticipated by Samant et al. (US 2003/0219595 A1) as evidenced by Duncan (US 4880961 A), page 6 argues that “no reasonable combination of Samant and Dunun[sp] could possibly result in the invention of amended claim 26” because the previous Office action did not contend the first or second means of the amended claim.”  This is unpersuasive because it disregards the plain disclosure of Samant.  Concerning the “first means for controlling the temperature of the at least three pairs of heat draw rolls,” Samant discloses subjecting the multifilament yarn to a 4-fold to 6-fold drawing over a first, a second, and optional third heated drawing roll pairs 545, 550, 555.  Id. at ¶ 37, Fig. 5.  The draw roll pairs are each heated by a heated pin assembly or a heated tube, which is an electrical system as evidenced by Duncan, which Samant incorporates by reference. Id. at 35.  Id. at claim 1.  Paragraph 31 of the present specification defines the “means of a heating system having three different heat outputs” as “an electrical, steam-based or fluid-based heating system.”  As for the “second means […] for controlling a relaxation of the yarn,” Samant discloses relaxing the yarn between draw roll 555 and roll pair 560; passing the yarn through a roll pair guide 565; and, finally, winding the yarn onto a package 570.  Id. at Fig. 5.  Paragraph 13–14 of the present specification describes relaxation of the yarn between the third pair of draw rolls and at least two further pairs of draw rolls and a reel device.  Moreover, as discussed in the original rejection and reiterated below, the manner of operating a device does not differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  As such, the claims remain subject to rejection over Samant as evidenced by Duncan, even as amended.
Page 7 includes arguments regarding claim 28.  This moot because amended claim 28 is withdrawn for the reasons discussed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 26 ll. 9–11, 14, 16 recite “first means for controlling the temperature of the at least three draw rolls […] wherein the first means includes a first output means […] a second output means […] a third output means” (emphasis added).  The element of a “first means” is being interpreted under 35 U.S.C. 112(f) as an electrical, steam-based, or fluid-based heating system and equivalents thereof having three different outputs for heating the pairs of draw rolls.  See Spec. ¶ 31.
	Claim 26 ll. 11–12 recite “a first output means coupled to a first pair of the heatable draw rolls for heating the first pair of heatable draw rolls” (emphasis added).  The means limitation is being interpreted under 35 U.S.C. 112(f) as an electrical, steam-based, or fluid-based heating system and equivalents thereof.  Id.
	Claim 26 ll. 14–15 further recites “a second output means coupled to a second pair of the heatable draw rolls for heating the second pair of heatable draw rolls” (emphasis added).  The means limitation is being interpreted under 35 U.S.C. 112(f) as an electrical, steam-based, or fluid-based heating system and equivalents thereof.  Id.
	Claim 26 ll. 16–18 recites “a third output means coupled to a third pair of the heatable draw rolls for heating the last pair of heatable draw rolls” (emphasis added).  The means limitation is being  Id.
	Claim 26 ll. 20–21 recites “second means, following the first means, for controlling a relaxation of the yarn” (emphasis added).  The means limitation is being interpreted under 35 U.S.C. 112(f) as at least a first and second pair of draw rolls and a reel device.  See Spec. ¶¶ 13–14; original claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Amended claim 27 ll. 1–2 recites “wherein the first means further  includes the function of heating,” while underlying claim 26 ll. 9–10 recites “first means for controlling the temperature of the at least three pairs of heatable draw rolls.”  The original disclosure does not anywhere recite “controlling the temperature” nor distinguish “controlling the temperature” from the function of heating.  Claim 27 contains new matter because it appears to distinguish between “controlling the temperature” and “heating” in a manner that is not supported by the original disclosure.
	Appropriate correction is required.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is further indefinite because ll. 1–2 recites “wherein the first means further  includes the function of heating,” while underlying claim 26 ll. 9–10 recites “first means for controlling the temperature of the at least three pairs of heatable draw rolls.”  The original disclosure does not anywhere recite “controlling the temperature” nor separately describe “controlling the temperature” from the function of heating.  The metes and bounds of claim 27 cannot be reasonably ascertained because the original disclosure does not distinguish between “heating” and the newly claimed function of “controlling the temperature.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samant et al. (US 2003/0219595 A1) as evidenced by Duncan (US 4880961 A).
	With respect to claim 26, the manner of operating a device does not differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  MPEP 2115.
	Nonetheless, Samant at abstract discloses preparing high tenacity polyamide yarns. Citing to Fig. 5 therein:

    PNG
    media_image1.png
    621
    398
    media_image1.png
    Greyscale


by means of a feed roll assembly 540 to a first draw roll pair 545; subjecting the multifilament yarn to drawing over a first, a second, and optional third heated drawing roll pairs 545, 550, 555; relaxing the yarn between draw roll 555 and roll pair 560; passing the yarn through a roll pair guide 565; and, finally, winding the yarn onto a package 570. Id. at ¶ 37.  In the quenching step, claim 1 explains that the yarn is cooled in quench chamber 520. In the drawing step, the yarn is subjected to a 4-fold to 6-fold drawing insofar as it is drawn over three pairs of draw rolls (545, 550, and 555 in Fig. 5).
	As discussed above, the present disclosure does not meaningfully distinguish between the functions of “controlling” and “heating.”  Pursuant to the § 112(f) interpretation of claim 26 above, Samant anticipates the presently claimed “first means for controlling the temperature of the at least three pairs of heatable draw rolls” as well as “the first output means,” “second output means,” and “third output means,” because the draw roll pairs are each heated by a heated pin assembly or a heated tube, which is an electrical system as evidenced by Duncan, which Samant incorporates by reference. Id. at ¶ 35.  Samant anticipates the claimed “second means” by disclosing relaxing the yarn between draw roll 555 and roll pair 560; passing the yarn through a roll pair guide 565; and, finally, winding the yarn onto a package 570. Id. at ¶ 37.
	With respect to claim 27, as discussed above, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990). The present claim is not limited by how the draw rolls are operated. In this case,
Samant teaches each of the claimed apparatus components including three pairs of draw rolls.  The present disclosure does not meaningfully distinguish between the functions of “controlling” and “heating.”  Thus, Samant anticipates the claimed first means by teaching the at least three pairs of heatable draw rolls, where the draw roll pairs are each heated by a heated pin assembly or a heated tube, which is an electrical system as evidenced by Duncan, which Samant incorporates by reference. Id. at ¶ 35.
	With respect to claim 29, this claim does not invoke interpretation under § 112(f) because “the second means” is modified with sufficient structure (“at least first and second pairs of rolls and a reel Id. at Fig. 5.

Duplicate Claims Warning
Applicant is advised that should claim 26 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763